DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2015/0115410 A1 (“Tomumitsu”).
Tomumitsu teaches:

    PNG
    media_image1.png
    381
    472
    media_image1.png
    Greyscale


1. A semiconductor structure (see e.g. Figs. 37-38), comprising: back end layers (comprising M1, M2, SO12, SO13, SO14, etc.), including: 
a first metallization layer M2; 
a second metallization layer M1 ; and 
a thin film resistor (reasonably interpreted as the entirety of Rmn, or as only a portion thereof, such as Rm) between the first metallization layer and the second metallization layer, 
wherein the first metallization layer includes a plurality of contacts to the thin film resistor (through two contact plugs CP1 Fig. 38)
wherein the plurality of contacts is on the thin film resistor but does not extend entirely through the thin film resistor (In Fig. 38, interpreting the thin film resistor as 

front end layers SO11 (interlayer insulating film, formed “above the… main surface of substrate SUB… in such a manner that a well-known multilayer wiring structure is formed at least partially”, see para 89).  

2. The semiconductor structure of Claim 1, wherein the first metallization layer is the topmost metallization layer (Fig. 38) in the semiconductor structure.  

3. The semiconductor structure of Claim 1, wherein the first metallization layer contacts the thin film resistor (through two contact plugs CP1 Fig. 38).  

5. The semiconductor structure of Claim 1, wherein the plurality of contacts to the thin film resistor extend into the surface of the thin film resistor (Fig. 38).  

6. The semiconductor structure of Claim 1, wherein the plurality of contacts to the thin film resistor extend through vias in an interlayer dielectric that is above the thin film resistor (Fig. 38, CP1 are vias extending in interlayer dielectric SO13).  

7. The semiconductor structure of Claim 6, wherein the plurality of contacts to the thin film resistor are separated by one or more parts of the insulator film (Fig. 38).  

15. A method, comprising: 
forming back end layers (comprising M1, M2, SO12, SO13, SO14, etc.), including: 
forming a first metallization layer M2; 
forming a second metallization layer M1; and 

forming a thin film resistor (reasonably interpreted as the entirety of Rmn, or as only a portion thereof, such as Rm) between the first metallization layer and the second metallization layer, 
wherein the first metallization layer includes a plurality of contacts to the thin film resistor (through two contact plugs CP1 Fig. 38)
wherein the plurality of contacts is on the thin film resistor but does not extend entirely through the thin film resistor (In Fig. 38, interpreting the thin film resistor as Rmn, the plugs extend through SN1 but not through Rm, so they are “on” the resistor in that they are “contacting” it, an in that they are “over” it, and they do not extend entirely through it);

forming front end layers SO11 (interlayer insulating film, formed “above the… main surface of substrate SUB… in such a manner that a well-known multilayer wiring structure is formed at least partially”, see para 89).  



17. The method of Claim I5, wherein the thin film resistor is contacted by the first metallization layer (through two contact plugs CP1 Fig. 38).  

18. The method of Claim 1 5, wherein the first metallization layer includes a plurality of contacts (two contact plugs CP1 Fig. 38) to the thin film resistor.  

19. The method of Claim 18, wherein the plurality of contacts to the thin film resistor extend into the surface of the thin film resistor (Fig. 38).  

20. The method of Claim 18, wherein the plurality of contacts to the thin film resistor extend through vias in an interlayer dielectric that is above the thin film resistor (Fig. 38, CP1 are vias extending in interlayer dielectric SO13).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomumitsu in view of US 2006/0181388 A1 (“Chinthakindi”).

Tomumitsu teaches:
8. A semiconductor structure, comprising: back end layers (comprising M1, M2, SO12, SO13, SO14, etc.), including: 
a first metallization layer M2; 
a second metallization layer M1; and 

a thin film resistor (reasonably interpreted as the entirety of Rmn, or as only a portion thereof, such as Rm) between the first metallization layer and the second metallization layer, 
wherein the first metallization layer includes a plurality of contacts to the thin film resistor (through two contact plugs CP1 Fig. 38)
wherein the plurality of contacts is on the thin film resistor but does not extend entirely through the thin film resistor (In Fig. 38, interpreting the thin film resistor as Rmn, the plugs extend through SN1 but not through Rm, so they are “on” the resistor in that they are “contacting” it, an in that they are “over” it, and they do not extend entirely through it);

front end layers (comprising SUB and SO11, an interlayer insulating film, formed “above the… main surface of substrate SUB… in such a manner that a well-known multilayer wiring structure is formed at least partially”, see para 89), including: 

insulator layer SO11; and 
a metallization layer above the insulator layer.  

Tomumitsu does not explicitly teach gate structures formed above the substrate; that the insulator layer is above the gate structures, and a metallization layer above the insulator layer. Chinthakindi teaches gate structures (shown in Fig. 2A, within “CMOS FET devices 15) formed above the substrate (para 26); that the insulator layer (shown separating plugs that connect from M1 to the source/drain regions, but not labeled; this is analogous to SO11 in Tomumitsu) is above the gate structures, and a metallization layer (labeled as M1 even though it is the first level that is often called M0) above the insulator layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the details of the invention of Chinthakindi, including transistors with gates, plugs connecting M1 to source/drain regions of the transistors, and an insulator layer separating the plugs from each other, to the invention of Tomumitsu. The motivation to do so is that the combination produces the predictable results of adding FEOL devices into the layer SO11 of Tomumitsu, such as CMOS FETs by “conventional techniques that are well known to those skilled in the art” (para 8). These details are so well known that Tomumitsu does not describe them in detail, but they allow for the creation of transistors that can be connected into integrated circuits in semiconductor chips.



9. The semiconductor structure of Claim 8, wherein the first metallization layer is the topmost metallization layer (Fig. 38) in the semiconductor structure.  

10. The semiconductor structure of Claim 8, wherein the thin film resistor is contacted by the first metallization layer (through two contact plugs CP1 Fig. 38).  

11. The semiconductor structure of Claim 8, wherein the first metallization layer includes a plurality of contacts (two contact plugs CP1 Fig. 38) to the thin film resistor.  

12. The semiconductor structure of Claim 11, wherein the plurality of contacts to the thin film resistor extend into the surface of the thin film resistor (Fig. 38).  

13. The semiconductor structure of Claim 11, wherein the plurality of contacts to the thin film resistor extend through vias in an interlayer dielectric that is above the thin film resistor (Fig. 38, CP1 are vias extending in interlayer dielectric SO13).  

14. The semiconductor structure of Claim 13, wherein the plurality of contacts to the thin film resistor are separated by one or more parts of the insulator film (Fig. 38).  

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. The previous rejection relied in Fig. 14, but the amended limitations are taught in Fig. 38.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819